Citation Nr: 0730370	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  93-09 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension secondary 
to the service-connected right knee condition.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

In August 2002, the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's August 9, 2001 
decision, insofar as it determined that new and material 
evidence had not been submitted to reopen the appellant's 
claim for service connection for hypertension, and remanded 
the matter to the Board to discuss VA's claimant notification 
requirements.  A September 2006 Board decision again did not 
reopen the claim for service connection for hypertension, and 
was appealed to the Court.  In an April 2007 Order, the Court 
granted a joint motion by the parties in which they agreed 
that the only issue to be remanded and adjudicated on remand 
is entitlement to service connection for hypertension 
secondary to the service-connected right knee condition.  The 
appellant did not contest the Board's denial of reopening the 
claim for service connection on a direct basis.  The parties 
agreed that the medication instructions for indomethacin and 
the September 28, 1998 letter from Dr. Hoyte Pyle met the 
requirements for new and material evidence.  Accordingly, the 
issue now before the Board on appeal is that provided in the 
Joint Motion granted by the Court.  


FINDING OF FACT

The veteran's current hypertension disability was not caused, 
in whole or in part, by service-connected arthritis, right 
knee joint.




CONCLUSION OF LAW

Hypertension was not proximately due to or the result of 
service-connected arthritis, right knee joint.  
38 C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability which is proximately due to or is the result of a 
service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310.  Secondary service 
connection can be granted for disability to the extent that 
it is chronically made worse/aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).

The veteran claims, including through October 1999 hearing 
testimony, that indomethacin he has taken for his service-
connected arthritic right knee disability causes 
hypertension.  In support of his claim, he has submitted 
general medication use instructions for indomethacin in 
January 1998 that note that one of the less common or rare 
side effects of non-steroidal anti-inflammatory drugs is 
increased or unusually high blood pressure.  He also 
submitted different general indomethacin user medical 
instructions in November 1999, warning users of indomethacin 
to be careful if they have high blood pressure.  He further 
has submitted a statement from Dr. Pyle, who conducted a June 
1998 VA compensation examination for duodenal ulcer disease.  
The statement dated in September 1998 appears to be in 
response to a question from the veteran.  Dr. Pyle's 
statement was:

I am not certain exactly what I told you when I 
did your C&P exam, and I don't recall what 
medications you are on.  There can be an 
interaction between certain anti-inflammatory 
drugs and certain medications that are used to 
treat blood pressure.  Some anti-inflammatory 
drugs may blunt the anti-hypertensive effect of 
certain drugs, particularly ace inhibitors and 
diuretics.  I still use them together, but 
realize there can be an interaction.


The Board finds an April 2006 VA medical opinion from Dr. P. 
to be probative concerning whether the veteran's hypertension 
was caused, in whole or in part, by indomethacin, and it 
works against the claim.  See Prejean v. West, 13 Vet. App. 
444 (2000), wherein the Court found that factors for 
determining probative value of medical opinions include their 
thoroughness and detail, whether they discussed why contrary 
opinions were not persuasive, and the opinion-writer's access 
to relevant records.  At the time Dr. Pyle rendered his April 
2006 opinion, he had reviewed the veteran's claims folder for 
the purpose of rendering an opinion about whether there was a 
relationship between the veteran's hypertension and his use 
of indomethacin.  He noted that when borderline hypertension 
was diagnosed in 1988 and in the early 1990's, the veteran 
had significant elevation of blood pressure and was treated 
with lisinopril while the veteran was also treated with non-
steroidal anti-inflammatory drugs including Feldene on 
occasion and indomethacin on others.  

Dr. Pyle pointed out while the veteran was not taking non-
steroidal anti-inflammatory drugs, he still had a significant 
elevation of his blood pressure, and that he also did have 
significantly elevated blood pressure when he was and was not 
taking indomethacin.  Based on this, Dr. Pyle concluded that 
the veteran did not have hypertension caused by indomethacin.  
He also discussed whether there could have been a permanent 
worsening [an "aggravation" - see Allen and Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991)] of the veteran's 
hypertension due to the veteran's use of indomethacin and 
opined that there was not.  This was based on a review of the 
veteran's medical records showing his blood pressure trends 
with and without various medications, and on his knowledge 
that withdrawal of indomethacin usually results in a lowering 
of blood pressure to the pre-treatment level.  

Since Dr. Pyle's April 2006 medical opinion is specific to 
the veteran, rather than in the abstract; takes a scientific 
approach by considering whether there was an interaction 
between indomethacin and hypertension in the veteran's case; 
and considers the usual withdrawal results; it is considered 
more probative than his earlier general correspondence with 
the veteran in September 1998 and the general medical 
instructions for indomethacin, which are not specific to the 
veteran.  Prejean.  Neither the earlier correspondence nor 
the medical instructions take into account the veteran's 
clinical background, and neither opines about what happened 
to the veteran in particular.  It is notable, however, that 
the medication instructions note that high blood pressure is 
a less common or rare side effect.

The preponderance of the evidence shows that the veteran's 
use of indomethacin did not cause, in whole or in part, 
hypertension disability.  Any temporary flare-ups experienced 
as a result of the indomethacin were not an aggravation, see 
Hunt v. Derwinski, 1 Vet. App. 292, 297, because Dr. Pyle 
opined that indomethacin did not cause a permanent worsening 
of the veteran's blood pressure progression.  He noted that 
indomethacin does not usually cause a permanent worsening of 
hypertension, and he reviewed the veteran's claims folder 
when he rendered his opinion.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply and the claim is denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

VA has satisfied its duty to notify.  The RO provided the 
requisite notification in March 2004, April 2005, January 
2006, April 2006, and June 2006 letters.  Because the parties 
agreed that the claim is reopened, it is not necessary to 
discuss whether the notice requirements of Kent v. Nicholson, 
20 Vet. App. 1 (2006), were met.  Any deficiency in that 
notice would not be prejudicial, as it applies to reopening 
the claim.  The April 2006 notice complied with the specific 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The Board acknowledges that these letters were sent 
to the veteran after the decision that is the basis for this 
appeal.  In this case, however, the unfavorable RO decision 
that is the basis of this appeal was already decided - and 
appealed -- by the time the current section 5103(a) notice 
requirement was enacted in November 2000.  The Court 
acknowledged in Pelegrini v. Principi, 18 Vet. App. 112, at 
120 (2004), that where, as here, the section 5103(a) notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice.  Rather, the 
appellant has the right to content-complying notice and 
proper subsequent VA process, which he has received in this 
case.  Notice was provided before the May 2006 supplemental 
statement of the case, and that supplemental statement of the 
case contained 38 C.F.R. § 3.159 and told the veteran that he 
could submit additional evidence and was before the transfer 
of the case to the Board.  The veteran was also given another 
opportunity to submit evidence in May 2007, and he declined.

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA and private medical records, VA examination reports and 
medical opinions, and lay evidence.  VA made reasonable 
attempts to obtain all identified relevant records, including 
1973 clinical records that are unable to be retrieved per 
2005 notifications.  

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Service connection for hypertension secondary to arthritis, 
right knee joint due to left knee, is denied.



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


